ON PETITION FOR REHEARING.
Conaway, Justice.
The petition for rehearing sets up several errors of this court in its short opinion delivered on the original hearing in not understanding the authorities cited nor the arguments offered by plaintiff in error. As such errors do not go to the merits of the case, they will not be discussed.
The brief on petition for rehearing, however, states that plaintiff in error merely insisted that the proceedings of the trial court in rendering judgment on the default after continuing the cause for the term, “ could not prevent the plaintiff in error from having the ruling of the court below upon the demurrer reviewed by the supreme court, and could not prejudice the plaintiff in error before the supreme court.” It is thus apparent that it is the opinion of counsel for plaintiff in error that the only question before this court is, “Did the trial court err in overruling the demurrer to the petition of plaintiff in error ? ’ ’ This is also our opinion, and we did consider that question. As it seems that we have failed to make our meaning clear, *269we will now consider it further. The charging part of the petition demurred to is in the following words :
“1. That the plaintiffs are nowand for a long time have been, and are entitled to be, in the possession of certain real property, situated, lying, and being in the county of Laramie and State of Wyoming, known and described as follows, to wit: Lot numbered one.in section numbered twenty-three, in township numbered fourteen, north of range numbered sixty-seven, west of the sixth principal meridian.”
“ 2. That the said plaintiffs claim title in fee to the said premises, and that the defendant aforesaid claims an estate or interest therein adverse to the said plaintiffs.”
. “3. That the claim for said defendant is without any right whatever, and that the said defendant has not any estate, right, title, or interest whatsoever in said land or premises, or any part thereof.”
The statute under which this action was brought is the following:
‘ ‘ An action may be brought by a person in possession, by himself or tenant, of real property, against any person who claims an estate, or interest therein adverse to him, for the purpose of determining such estate or interest. ’ ’ (Rev. Stat., Sec. 2985.)
Under such a statute, the following is an approved form of petition : ‘‘ Plaintiff is in actual possession of the following-described real estate situated in said county of . . . (describe the real estate).”
“ The defendant claims an estate or interest therein adverse to plaintiff’s right.” This is followed by prayer for relief. Bates on Code Pleading, 659. The petition in the case at bar contains all this and more. See also Kinkead’s Code Pleading, Sec. 1039, and notes.
The case of Herrick v. Churchill, 35 Minn., 318, is relied on. It was brought under the .second clause of Gen. Stat. Minn., Chap. 75, Sec. 2. This clause gave an action to one having or claiming title to unoccupied land. The first clause, like our statute, gave a right of action to *270one in possession. Of tbis tbe court says: “Under tbe first clause of tbe section tbe plaintiff’s possession alone gives bim a standing in court, for possession is title, and a good title, against all tbe world, except those wbo can show a better one. In sucb action tbe plaintiff must allege, and, if denied, must prove, at least, bis possession;, and in order to maintain an action under tbe second clause of tbe section, in case of vacant or unoccupied land, tbe plaintiff must allege, and, if denied, prove some title or interest in bimself. He must ‘claim’ title in bis complaint, and tbis be must do by alleging title.”
Tbis opinion is open to criticism, but it does not sustain tbe position of plaintiff in error, but tbe contrary. A further discussion of tbe cases would seem to be unprofitable. ' They do not sustain tbe position of plaintiff in error in attacking tbe petition by demurrer.

Rehearing denied.

Gtroesbece, C. J., and Potter, J., concur.